           Case 1:21-cv-04968-GHW Document 12 Filed 09/15/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/15/2021
----------------------------------------------------------------- X
                                                                  :
JENISA ANGELES, on behalf of herself and all                      :
others similarly situated,                                        :
                                                                  :         1:21-cv-4968-GHW
                                                  Plaintiff,      :
                                                                  :             ORDER
                              -v -                                :
                                                                  :
THE BOOK PEOPLE INC.,                                             :
                                                                  :
                                               Defendant.         :
                                                                  X
-----------------------------------------------------------------
GREGORY H. WOODS, United States District Judge:

         Plaintiffs September 6, 2021 request to adjourn the initial pretrial conference, Dkt. No. 8, is

granted. The initial pretrial conference scheduled for September 24, 2021 is adjourned sine die. The

Court expects Plaintiff to file an application for an order to show cause regarding default judgment

no later than October 15, 2021. Plaintiff is directed to serve a copy of this order on Defendant and

to retain proof of service. The Clerk of Court is directed to terminate the motion pending at Dkt.

No. 8.

         SO ORDERED.

Dated: September 15, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
